DETAILED ACTION
This office action is in response to the communication received on 08/11/2022 concerning application no. 15/681,536 filed on 08/21/2017.
Claims 1-3 and 5-12 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
Claims 1-12 are pending.	
 
Response to Arguments
Applicant's arguments filed 08/11/2020 have been fully considered but they are not persuasive. 
Applicant argues that all the 112(b) rejection issues have been resolved with the amendments. 
Examiner disagrees. The allegation that the issues have been resolved is not sufficient to traverse the 112(b) rejections. Similar to the rejection filed 04/11/2022, the claim is indefinite as it is unclear if the “influence” between the parameters is the same as the “relationship” between the parameters. Consistent language should be used throughout the claims to ensure clarity and definiteness. Another issue that is present is the relationship of a point to the values on the diagram. It is unclear how a single point is able to correspond to each value of the multiple values. That is, the issue of lack off clarity about “how a singular point is able to correspond to a plurality of values that are set for a plurality of values” is still present. As noted in the arguments in the previous action, filed 04/11/2022, “…it is unclear how a singular point is able to correspond to a plurality of values that are set for a plurality of imaging parameters. That is a point is a singular dot, it is unclear how it can correspond to a plurality of values that are of a further plurality of imaging parameters.”
Examiner maintains the rejection under 35 U.S.C. 112.

Applicant's arguments filed 08/11/2020 have been fully considered but they are not persuasive. 
Applicant argues that the claims are teaching what is shown in Fig. 4 of the instant application. That is, when one point changes the other points are decreased or increased due to their relationship. Applicant further argues that Takahashi fails to teach this as Takahashi’s changing in parameter results in another parameter to change to the same extent.
Examiner disagrees. Nothing in the claims precludes a parameter change to result in another parameter to change to the same extent. Currently, the claims are broad and are obvious under Takahashi’s teaching. Furthermore, the point relationship in the claims is with regards to the moving operation element. There is no such limitation with regards to changing operation. With the change operation, which Takahashi teaches, the claims establish that the change, based on influence between the parameters, so the relationship diagram is updated. Examiner emphasizes the claims, in their present form state “a moving operation…or a change operation”. Given this disjunctive limitation, Takahashi obviates the claim.
Examiner maintains the rejection. Examiner further notes that the claims, in their present form, refer to a relationship diagram with a plurality of values with respect to parameters. The definition of a graph is “a diagram (such as a series of one or more points, lines, line segments, curves, or areas) that represents the variation of a variable in comparison with that of one or more other variables” (Link: https://www.merriam-webster.com/dictionary/graph). Examiner encourages Applicant to further narrow the scope as a changing graph in a medical imaging context can be a relevant teaching.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 6-7, recite “a point corresponding to each value of the values on the relationship diagram”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how a singular point is able to correspond to a plurality of values that are set for a plurality of values. 
For purposes of examination, the Office is considering a single point is corresponding to a single value.
Line 8, recites “an influence between the imaging parameters”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “influence” is the same as the “relationship between a plurality of values which are respectively set for a plurality of imaging parameters” established in lines 2-3 or is a separate and distinct feature. Influence of one parameter onto another parameter is a form of a relationship. 
Applicant is encouraged to used consistent language throughout the claims.
Line 11, recite “an imaging condition”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “imaging condition” is the same as the “imaging condition” established in line 4 or is a separate and distinct feature. If they are the same, the claim is further unclear for the reason below in point 4.
For purposes of examination, the Office is considering them to be the same.
Lines 11-12, recite “change an imaging condition which reflects the moving operation of the change operation”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the imaging condition is changing a second time as the change operation is recited in lines 7-8. If the condition is not changing a second time, it is unclear why the changing is recited twice in the claim. If the changing is a second time, it is unclear how the changing is different from the changing operation recited in lines 7-10 where it is already established the relationship diagram is updated so to change values.
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claim 2 is indefinite for the following reasons:
Line 3 and 5, recite “the relationship of influence”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “relationship of influence relationship of influence” is the same as the “influence” or “relationship between a plurality of values which are respectively set for a plurality of imaging parameters” established in claim 1 or is a separate and distinct feature. It is unclear if these three elements are the same or if they are different from one another. 
Applicant is encouraged to used consistent language throughout the claims.

Claim 5 is indefinite for the following reasons:
Lines 4, recite “an influence”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “influence” is the same as the “influence” established in claim 1 or is a separate and distinct feature. Furthermore, it is unclear how it is related to “relationship between a plurality of values which are respectively set for a plurality of imaging parameters” as noted in claim 1 rejection above.
For purposes of examination, the Office is considering them to be the same. Applicant is encouraged to used consistent language throughout the claims.

Claim 6 is indefinite for the following reasons:
Lines 3, recite “a common imaging condition”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the imaging condition is common with respect to. That is the common imaging condition can be a commonality in value or a property with respect to the protocols.
For purposes of examination, the Office is considering the commonality to be the type of parameter.

Claim 9 is indefinite for the following reasons:
Lines 3-4, recite “one or more points indicative of the values of the imaging parameters in the relationship diagram”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the point established in claim 1 is part of the one or more points or is separate from the recited claim element. Similar language is present in lines 5-6.
For purposes of examination, the Office is considering it to be part of the points if there are more than one points.
Lines 3-4, recite “one or more points indicative of the values of the imaging parameters in the relationship diagram”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how a singular point (under the interpretation that there is one point and not more than one point) is able to correspond to a plurality of values that are set for a plurality of values. Similar language is present in lines 5-6.
For purposes of examination, the Office is considering a single point is corresponding to a single value if there is only one point.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (PGPUB No. US 2017/0055935).

Regarding claim 1, Takahashi teaches a medical image diagnostic apparatus comprising: 
a display (Display device 125) configured to display a relationship diagram indicating a relationship between a plurality of values 5which are respectively set for a plurality of imaging parameters relating to an imaging condition of medical imaging (Paragraph 0052 teaches that the display device shows the relationship diagram 4. See Fig. 5. Paragraph 0050 teaches that the exposure dose is dependent on the voltage, current, scan time, and helical pitch. Paragraph 0054 marker 406 is indicating the magnitude of the index value based on the scanning conditions and pointing to the relevant dosage); and 
processing circuitry (System controller 124) configured to 
update the relationship diagram in accordance with a moving operation of a point corresponding to each value of the values on the relationship diagram, or a change operation of the imaging condition (Paragraph 0043 teaches that the parameter value input can be done with the input device 121 or use values in storage 123. Paragraph 0057 teaches that the system determines if the scanning conditions are changed. Fig. 5 shows that the original position has the marker 406 at D5 and using conditions V4, C4, t3, and p4. Fig. 6 shows the new position has the marker 406 at D3 and using conditions V3, C4, t3, and p4), and
change an imaging condition which reflects the moving operation or the change operation (Paragraph 0058 teaches that once the voltage condition is changed, the steps 201-204 are repeated and this calculates and displays new index values and parameters. Fig. 5 shows that the original position has the marker 406 at D5 and using conditions V4, C4, t3, and p4. Fig. 6 shows the new position has the marker 406 at D3 and using conditions V3, C4, t3, and p4).
However, the embodiment of Takahashi is silent regarding medical image diagnostic apparatus comprising: 
based on an influence between the imaging parameters, the relationship diagram being updated so as to change values of imaging parameters which co-vary on the moving operation or the change operation.
In an analogous imaging field of endeavor, regarding the parameter determination for imaging apparatuses, endeavor, regarding the parameter determination for imaging apparatuses, another embodiment of Takahashi teaches a medical image diagnostic apparatus comprising: 
update the relationship diagram in accordance with a moving operation of a point corresponding to each value of the values on the relationship diagram, or a change operation of the imaging condition (Paragraph 0078 teaches that parameters can changed with a mouse operation. Fig. 12 shows a relational diagram of the scan time, collimation, tube voltage, tilt, and current), based on an influence between the imaging parameters, the relationship diagram being updated so as to change values of imaging parameters which co-vary on the moving operation or the change operation (Paragraph 0080 teaches the combination of parameter values on the side 1101 can specify magnitudes of index values. The side 1101 can be dragged to show target values of the index values. Such a dragging changes the index values. Paragraph 0081 teaches that the display and selection results in the update of the combination. That is, in the case of the combination of tube voltage and tube current, 100 kV-350 mA, 120 kV-350 mA, and 120 kV-400 mA. Fig. 12 shows that the change of voltage from 100 kV to 120kV will result in the corresponding change from 350 MA to 400mA Fig. 12 shows the points of both the voltage and the current change on the relational diagram).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takahashi with another embodiment of Takahashi’s teaching of changing multiple parameters based on a moving or change operation. This modified apparatus would allow a user to set scanning conditions with little burden (Paragraph 0007 and 0085 of Takahashi). Furthermore, the parameters are able to be immediately checked and changed (Paragraph 0006 of Takahashi).

Regarding claim 2, modified Takahashi teaches the apparatus in claim 1, as discussed above.
Takahashi further teaches an apparatus, further comprising a storage (Storage 123) configured to store the imaging parameters, and data indicative of the 20relationship of influence between the imaging parameters (Paragraph 0038 teaches that the parameters and the relationship to the index values is stored in the storage devices), 
wherein the processing circuitry (System controller 124) is configured to generate the relationship diagram (Paragraph 0052 teaches that the display device shows the relationship diagram 4. See Fig. 5), based on the values and the relationship of influence (Paragraph 0046-0047 teach the relational expression of exposure dose is dependent on the voltage, current, scan time, and helical pitch).

Regarding claim 3, modified Takahashi teaches the apparatus in claim 1, as discussed above
Takahashi further teaches an apparatus, wherein the display is configured to display (Display device 125) the relationship diagram together with an edit screen of the imaging parameters (Paragraph 0052 teaches that the display device shows the relationship diagram 4. See Fig. 5. Paragraph 0043 teaches that the parameter value input can be done with the input device 121. Paragraph 0044 teaches that the scanning condition setting window displays images and the scanning conditions. See Fig. 4).

Regarding claim 5, modified Takahashi teaches the apparatus in claim 1, as discussed above
Takahashi further teaches an apparatus, wherein the processing circuitry (System controller 124) is configured to 
change the influence with respect to the imaging parameters displayed on the relationship diagram, in accordance with a restriction instruction to restrict an influence between the imaging parameters by the moving operation (Paragraph 0055 teaches that the upper limit value of the dose can be displayed and so the operator is able to determine whether the index is appropriate based on the scanning conditions. Paragraph 0046-0047 teach the relational expression of exposure dose is dependent on the voltage, current, scan time, and helical pitch. Paragraph 0050 teaches that the scale for the axis of the conditions are with respect to the index value. Fig. 3 teaches that the changing scan conditions result in the determination of a new index value), and
determine the values of the co-varying imaging parameters, based on the changed influence and the change amount (Fig. 5 shows that the original position has the marker 406 at D5 and using conditions V4, C4, t3, and p4. Fig. 6 shows the new position has the marker 406 at D3 and using conditions V3, C4, t3, and p4. Paragraph 0046 teaches the exposure dose equation that is in relation to voltage, current, scan time, and helical pitch. Given that an equation is a mathematical relationship between variables, the values of variables can be determined based on the change in one variable).

Regarding claim 7, modified Takahashi teaches the medical image diagnostic apparatus in claim 1, as discussed above.
	However, Takahashi is silent regarding a medical image diagnostic apparatus, wherein the processing circuitry is configured to generate the relationship diagram in accordance with at least one of selection of the imaging parameters which are displayed on the relationship diagram, and selection of a graph which is used as the relationship diagram.
	In an analogous imaging field of endeavor, regarding the parameter determination for imaging apparatuses, Takahashi’s other embodiment teaches a medical image diagnostic apparatus, wherein the processing circuitry is configured to generate the relationship diagram in accordance with at least one of selection of the imaging parameters which are displayed on the relationship diagram, and selection of a graph which is used as the relationship diagram (Paragraph 0067 teaches a relationship diagram in the form of a radar graph with axes 801-805 that show the parameters a scan time, a tube voltage, a tube current, a tilt angle. See Fig. 9. Paragraph 0071 teaches that the operator is able to select the relational diagram and the operator is able to label and select values of the tube voltage).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takahashi with another embodiment of Takahashi’s teaching of graphical relational diagram with at least the selection of one parameter. This modified apparatus would allow a user to set scanning conditions with little burden (Paragraph 0007 and 0085 of Takahashi). Furthermore, the parameters are able to be immediately checked and changed (Paragraph 0006 of Takahashi).

Regarding claim 8, modified Takahashi teaches the apparatus in claim 1, as discussed above
Takahashi further teaches an apparatus, further comprising input interface circuitry (Input device 121) configured to set, as targets of the moving operation, at least two of the imaging parameters in the relationship 15diagram (Paragraph 0043 teaches that the parameter value input can be done with the input device 121. Paragraph 0047 teaches that the parameters are voltage, C: tube current, t: scan time, p: helical pitch. See Fig. 5 and adjusted inputs in Fig. 6).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (PGPUB No. US 2017/0055935) in view of Sunaga et al. (PGPUB No. US 2016/0231396).

Regarding claim 6, modified Takahashi teaches the medical image diagnostic apparatus in claim 1, as discussed above.
	However, Takahashi is silent regarding a medical image diagnostic apparatus, wherein the processing circuitry is configured to apply the changed imaging condition to a common imaging condition, which is included in a plurality of imaging protocols that are associated by using a pulse sequence, and a region of imaging.
In an analogous imaging field of endeavor, regarding the parameter determination for imaging apparatuses, Sunaga teaches a medical image diagnostic apparatus, wherein the processing circuitry is configured to apply the changed imaging condition to a common imaging condition, which is included in a plurality of imaging protocols that are associated by using a pulse sequence, and a region of imaging (Paragraph 0068 teaches that the database in the memory has stored parameters with the related change value fields 162 that indicate change values of the parameters SAR target values. Paragraph 0047 teaches that the pulse sequence parameters can be adjusted. Fig. 4 shows that the field of view, TR, TE, and multi-acquisition parameters are considered. Paragraph 0003 teaches that the pulse sequence combinations are referred to as protocols. That is, the protocols are referring to pulse sequence combinations. Paragraph 0055 teaches that the protocols have pulse sequences).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takahashi with Sunaga’s teaching of changing imaging conditions with respect to pulse sequences regions of imaging and observing change. This modified apparatus would allow a user to improve workability and reduce errors due to misrecognition (Paragraph 0073 of Sunaga).

Regarding claim 12, modified Takahashi teaches the medical image diagnostic apparatus in claim 1, as discussed above.
	However, Takahashi is silent regarding a medical image diagnostic apparatus, further comprising a storage configured to store a plurality of relationship diagrams which are generated in accordance with a region of imaging in the medical imaging, a sequence, subject information, an imaging protocol, and a preset in which a plurality of the imaging protocols each including the imaging condition corresponding to the region of imaging are set in an order, 
wherein the processing circuitry is configured to specify the relationship diagram of a display target from among the plurality of relationship diagrams, based on the preset or the imaging protocol, which is selected by an instruction of an operator, and the display is configured to display the specified relationship diagram.
In an analogous imaging field of endeavor, regarding the parameter determination for imaging apparatuses, Sunaga teaches a medical image diagnostic apparatus, further comprising a storage configured to store a plurality of relationship diagrams which are generated in accordance with a region of imaging in the medical imaging, a sequence, subject information, an imaging protocol, and a preset in which a plurality of the imaging protocols each including the imaging condition corresponding to the region of imaging are set in an order (Paragraph 0068 teaches that the database in the memory has stored parameters with the related change value fields 162 that indicate change values of the parameters SAR target values. Paragraph 0047 teaches that the pulse sequence parameters can be adjusted. Fig. 4 shows that the field of view, TR, TE, and multi-acquisition parameters are considered. Fig. 8 shows an edited view of the parameters. Paragraph 0061 teaches that the protocol data is displaying information from the database), 
wherein the processing circuitry is configured to specify the relationship diagram of a display target from among the plurality of relationship diagrams, based on the preset or the imaging protocol, which is selected by an instruction of an operator (Paragraph 0061 teaches that the operator can select and control the pulse sequence. Fig. 4 shows that the field of view, TR, TE, and multi-acquisition parameters are considered. Fig. 8 shows an edited view of the parameters), and  - 74 –
the display is configured to display the specified relationship diagram (Fig. 8 shows an edited view of the parameters. Paragraph 0061 teaches that the protocol data is displaying information from the database).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takahashi with Sunaga’s teaching of the selection and storage of parameters that are used in the display of a relationship diagram. This modified apparatus would allow a user to improve workability and reduce errors due to misrecognition (Paragraph 0073 of Sunaga).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (PGPUB No. US 2017/0055935) in view of Warntjes (PGPUB No. US 2010/0127704).

Regarding claim 9, modified Takahashi teaches the medical image diagnostic apparatus in claim 1, as discussed above.
However, Takahashi is silent regarding a medical image diagnostic apparatus, further comprising input interface circuitry configured to input a normalization instruction to make uniform one or more points indicative of the values of the imaging parameters in the relationship diagram, 
wherein the processing circuitry is configured to uniformize positions of the one or more points indicative of the values of the imaging parameters by changing scale of the imaging parameters in the relationship diagram in response to the normalization instruction.
In an analogous imaging field of endeavor, regarding the display and development of image related graphical information, Warntjes teaches a medical image diagnostic apparatus, further comprising input interface circuitry configured to input a normalization instruction to make uniform one or more points indicative of the values of the imaging parameters in the relationship diagram (Paragraph 0013 teaches that a user input is able to select the reference cluster position for a range of values. Paragraph 0037 teaches that the values A and B are normalized. Paragraphs 0035-0036 teach that the regions are able to be plotted as seen in Fig. 5A),
wherein the processing circuitry is configured to uniformize positions of the one or more points indicative of the values of the imaging parameters by changing scale of the imaging parameters in the relationship diagram in response to the normalization instruction (Paragraph 0029 teaches that the parameters are absolutely scaled. Paragraph 0037 teaches that the values A and B are normalized. See Fig. 5).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takahashi with Warntjes’s teaching of normalization and making position points to be uniform. This modified apparatus would allow a user to have quantitative follow-up of the brain tissue volume in case of neuro-degenerative diseases (Paragraph 0007 of Warntjes).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (PGPUB No. US 2017/0055935) in view of Ninomiya (PGPUB No. US 2017/0148157).

Regarding claim 10, modified Takahashi teaches the medical image diagnostic apparatus in claim 1, as discussed above.
However, Takahashi is silent regarding a medical image diagnostic apparatus, wherein the processing circuitry is configured to generate a tentative image corresponding to the imaging condition, in accordance with the moving operation, and 
the display is configured to display the tentative image together with the relationship diagram.  
In an analogous imaging field of endeavor, regarding the parameter determination for imaging apparatuses, Ninomiya teaches a medical image diagnostic apparatus, wherein the processing circuitry (Operation console control device and system control device) is configured to generate a tentative image corresponding to the imaging condition, in accordance with the moving operation (Paragraph 0050 teaches that the reconstruction condition screen is displayed as a user interface. Fig. 3 shows the reference image and the comparison information. Paragraph 0065 teaches that the selected image data is displayed and they are displayed by the user input. Paragraph 0066-0068 teach that the imaging conditions can change the reconstruction conditions), and 
the display is configured to display the tentative image together with the relationship diagram (Fig. 3 shows the comparison information in a relational diagram and the reference image). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takahashi with Ninomiya’s teaching of generating an image in accordance to the imaging parameters. This modified apparatus would allow a user to compare the reference image to post reconstructed data (Paragraph 0069 of Ninomiya).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (PGPUB No. US 2017/0055935) in view of Kokubun et al. (PGPUB No. US 2008/0056547).

Regarding claim 11, modified Takahashi teaches the medical image diagnostic apparatus in claim 1, as discussed above.
However, Takahashi is silent regarding a medical image diagnostic apparatus, wherein the processing circuitry is configured to execute at least one of superimposing, on the relationship diagram, adjustable ranges indicative of ranges with respect to the values of the imaging parameters, and limiting the values within the adjustable ranges in changing the values of the imaging parameters according to the moving operation or the change operation.
In an analogous imaging field of endeavor, regarding the parameter determination for imaging apparatuses, Kokubun teaches a medical image diagnostic apparatus, wherein the processing circuitry is configured to execute at least one of superimposing, on the relationship diagram, adjustable ranges indicative of ranges with respect to the values of the imaging parameters, and limiting the values within the adjustable ranges in changing the values of the imaging parameters according to the moving operation or the change operation (Paragraph 0107 teaches that operator is able to set a recommended range. Paragraph 0108 teaches that the ranges can also be automatically set. The range is shown to be displayed over the time resolution, breath holding time, and the patient image as seen in Fig. 6. Fig. 5 also shows the overlayed range that defines the preferable time resolution).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takahashi with Kokubun’s teaching of the superimposition of an adjustable range over a relationship diagram. This modified apparatus would allow a user to prevent motion artifacts and maintain high quality of an obtained image (Paragraph 0003-0004 of Kokubun).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kuroda et al. (PGPUB No. US 2018/0152020): Teaches imaging parameters with a relationship diagram that where the change in one imaging parameter results in the change of another parameter.
Yamakawa et al. (PGPUB No. US 2018/0174335): Teaches imaging parameters with a relationship diagram that where the change in one imaging parameter results in the change of another parameter.
Lee et al. (PGPUB No. US 2010/0174171): Teaches a radar chart with varying parameters that are related to one another in varying extents.
Baba et al. (PGPUB No. US 2010/0331700): Teaches a radar chart with varying parameters that are related to one another in varying extents.
Fujisawa (PGPUB No. US 2013/0208970): Teaches a radar chart with varying parameters that are related to one another in varying extents.
Iguchi et al. (PGPUB No. US 2007/0046671): Teaches the alteration of a parameter on a chart that affects other values on the chart.
Boss et al. (PGPUB No. US 2011/0106865): Teaches the alteration of a parameter on a chart that affects other values on the chart.
Miyao et al. (PGPUB No. US 2014/0033966): Teaches the alteration of a parameter on a chart that affects other values on the chart.
Latorre-Martinez et al. (PGPUB No. US 2013/0262109): Teaches the alteration of a parameter on a chart that affects other values on the chart.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793